United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
P.A., Appellant
and
DEPARTMENT OF AGRICULTURE,
INSPECTION OPERATIONS PROGRAM,
Minneapolis, MN, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 16-0407
Issued: May 25, 2016

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA H. FITZGERALD, Deputy Chief Judge
ALEC J. KOROMILAS, Alternate Judge

JURISDICTION
On December 29, 2015 appellant, through counsel, filed a timely appeal from a
September 15, 2015 merit decision of the Office of Workers’ Compensation Programs (OWCP).
Pursuant to the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and
501.3, the Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether OWCP properly terminated appellant’s entitlement to wage-loss and
schedule award compensation, effective October 8, 2014 because he refused an offer of suitable
work.

1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
On December 12, 2011 appellant, then a 50-year-old meat inspector, filed a traumatic
injury claim (Form CA-1) alleging that on December 5, 2011 he sustained a left ankle injury
when he slipped on a drain cover. OWCP accepted that appellant sustained a stress fracture of
his left tibia/fibula, left ankle sprain, and left peroneal nerve injury.2 Appellant stopped work on
December 8, 2011 and received disability compensation on the daily roll beginning
January 23, 2012. He returned to modified duty on a part-time basis in July 2012.
On July 1, 2013 Dr. Steven Howell, a Board-certified orthopedic surgeon, performed
OWCP-authorized decompression surgery on the common and deep peroneal nerves of
appellant’s left knee and foot. Appellant stopped work after undergoing this surgery.
In a December 31, 2013 report, Dr. Howell indicated that appellant could work eight
hours per day with restrictions including sitting for eight hours per day, walking/standing for
three hours, reaching for eight hours, reaching above the shoulders for eight hours, twisting for
eight hours, bending/stooping for three hours, operating a motor vehicle at work and to/from
work for eight hours, engaging in repetitive movements of the wrists and elbows for eight hours,
pushing/pulling for three hours, lifting 12 pounds for three hours, squatting/kneeling for three
hours, and climbing for three hours.3
On February 20, 2014 appellant filed a claim for a schedule award (Form CA-7) due to
his December 5, 2011 employment injury.
In a March 3, 2014 report, Dr. Alan Snodgrass, an attending Board-certified family
practitioner, reported findings on physical examination including limitation of left ankle motion.
He indicated that appellant had subjective complaints of experiencing pain upon any degree of
standing, walking, or climbing. Dr. Snodgrass noted that appellant was unable to maintain his
balance upon slick surfaces and could not walk without slipping. He opined that instability and
limited motion of appellant’s left ankle placed him at risk for additional injury.4
On June 26, 2014 the employing establishment offered appellant a modified position as a
food inspector. The duties involved inspecting slaughtered poultry to make sure that it was fit
for human consumption.5 The physical requirements of the permanent job offer included
optional sitting/standing for a combined total of up to 8 hours per day, walking less than 30
minutes, lifting up to 5 pounds, no squatting, no crawling, no crouching, no kneeling, very
occasional bending/stooping, occasional balancing/climbing stairs for less than 3 minutes at a
2

The findings of December 8, 2011 x-ray testing of appellant’s left foot showed no acute osseous abnormality,
minimal degenerative changes, moderate-sized plantar calcaneal spur, and probable forefoot soft tissue swelling.
3

In another December 31, 2013 report, Dr. Howell indicated that appellant had 10 percent permanent impairment
of his left lower extremity.
4

In a March 3, 2014 note, Dr. Snodgrass indicated that appellant could not return to work due to left ankle
instability.
5

The record contains descriptions of the food inspector position from earlier in 2014, but it does not appear that
the position was formally offered to appellant at that time.

2

time, and frequent fine manipulation, simple grasping, and firm hand grasping. Appellant did
not accept the food inspector position offered by the employing establishment.
In an August 28, 2014 letter, OWCP advised appellant of its determination that the food
inspector position offered by the employing establishment was suitable. It noted that the medical
opinion of Dr. Howell showed that appellant was physically able to perform the position.
OWCP informed appellant that his compensation would be terminated if he did not accept the
position or provide good cause for not doing so within 30 days of the date of the letter.
Appellant did not respond to OWCP’s August 28, 2014 letter within the allotted period.
In an October 6, 2014 decision, OWCP terminated appellant’s wage-loss and schedule
award compensation, effective October 8, 2014 because he refused an offer of suitable work. It
found that the food inspector position was vocationally and physically suitable and that he did
not provide good cause for refusing the position.
By decision dated December 5, 2014, OWCP granted appellant a schedule award for 10
percent permanent impairment of his left lower extremity. The award ran for 21.86 weeks from
May 8 to October 7, 2014. OWCP indicated, “On October 6, 2014 this office notified [appellant]
by letter that your entitlement to compensation for wage loss and schedule award has been
terminated effective October 8, 2014 for refusal of suitable work, in accordance with 5 U.S.C.
§ 8106(c)(2). Therefore, payment of your award ends on October 7, 2014.”
Appellant, through counsel, requested a telephone hearing before an OWCP hearing
representative. During the June 26, 2015 hearing, counsel argued that the opinion of
Dr. Snodgrass showed that appellant could not work as a food inspector. Counsel noted that the
percentage of impairment awarded was not in dispute.
By decision dated September 15, 2015, the hearing representative affirmed OWCP’s
termination of appellant’s wage-loss and schedule award compensation, effective
October 8, 2014. He indicated that the opinion of Dr. Snodgrass did not show that appellant was
physically unable to perform the duties of the food inspector position offered by the employing
establishment. The hearing representative further found that the proper termination action under
section 8106(c)(2) of FECA dictated that both appellant’s wage-loss and schedule award
compensation were terminated, effective October 8, 2014.6
LEGAL PRECEDENT
It is well settled that once OWCP accepts a claim, it has the burden of justifying
termination or modification of compensation benefits.7 Section 8106(c)(2) of FECA provides
that a partially disabled employee who refuses or neglects to work after suitable work is offered
6

The hearing representative indicated that he was affirming OWCP’s December 5, 2014 decision, which found
that appellant was not entitled to schedule award compensation after October 7, 2014. He did not make any
determination regarding the percentage of impairment awarded on December 5, 2014 and this matter is not currently
before the Board.
7

See Mohamed Yunis, 42 ECAB 325, 334 (1991).

3

to, procured by, or secured for the employee is not entitled to compensation.8 Section
8106(c)(2) will be narrowly construed as it serves as a penalty provision, which may bar an
employee’s entitlement to compensation based on a refusal to accept a suitable offer of
employment.9 The Board has held that section 8106(c)(2) of FECA serves as a bar to receipt of
further compensation for a period of disability arising from the accepted employment injury.
This includes cases where a claimant who has had compensation terminated under 5 U.S.C.
§ 8106(c)(2) claims later periods of disability for conditions that were accepted prior to the
termination.10 The Board has also held that termination under section 8106(c)(2) of FECA
serves as a bar to receipt of compensation in the form of schedule award compensation.11
Section 10.517(a) of FECA’s implementing regulations provide that an employee who
refuses or neglects to work after suitable work has been offered or secured by the employee, has
the burden of showing that such refusal or failure to work was reasonable or justified.12 Pursuant
to section 10.516, the employee shall be provided with the opportunity to make such a showing
before a determination is made with respect to termination of entitlement to compensation.13
To justify termination, OWCP must show that the work offered was suitable and that
appellant was informed of the consequences of his or her refusal to accept such employment.14
Determining what constitutes suitable work for a particular disabled employee, it considers the
employee’s current physical limitations, whether the work is available within the employee’s
demonstrated commuting area, and the employee’s qualifications to perform such work.15
OWPC procedures state that acceptable reasons for refusing an offered position include
withdrawal of the offer or medical evidence of inability to do the work or travel to the job.16
ANALYSIS
OWCP accepted that on December 5, 2011 appellant sustained a stress fracture of his left
tibia/fibula, left ankle sprain, and left peroneal nerve injury. On July 1, 2013 Dr. Howell, a
Board-certified orthopedic surgeon, performed OWCP-authorized decompression surgery on the
common and deep peroneal nerves of appellant’s left knee and foot. Appellant stopped work
8

5 U.S.C. § 8106(c)(2); see also Geraldine Foster, 54 ECAB 435 (2003).

9

See Joan F. Burke, 54 ECAB 406 (2003).

10

See Ronald M. Jones, 52 ECAB 190 (2000).

11

See Pete F. Dorso, 52 ECAB 424 (2001).

12

20 C.F.R. § 10.517(a).

13

Id. at § 10.516.

14

See Linda Hilton, 52 ECAB 476 (2001); Maggie L. Moore, 42 ECAB 484 (1991), reaff d on recon., 43 ECAB
818 (1992).
15

20 C.F.R. § 10.500(b).

16

See Federal (FECA) Procedure Manual, Part 2 -- Claims, Job Offers and Return to Work, Chapter 2.814.5a
(June 2013); see E.B., Docket No. 13-319 (issued May 14, 2013).

4

after this surgery. By decision dated December 5, 2014, OWCP granted appellant a schedule
award for 10 percent permanent impairment of his left lower extremity. The award ran for 21.86
weeks from May 8 to October 7, 2014.
The Board finds that OWCP properly terminated appellant’s wage-loss and schedule
award compensation, effective October 8, 2014, because he refused an offer of suitable work.
On June 26, 2014 the employing establishment offered appellant a modified position as a
food inspector. The position involved inspecting slaughtered poultry to make sure that it was fit
for human consumption.17
The evidence of record shows that appellant is capable of performing the food inspector
position offered by the employing establishment and determined to be suitable by OWCP in
August 2014. In determining that appellant was physically capable of performing the food
inspector position, OWCP properly relied on the opinion of Dr. Howell, an attending Boardcertified orthopedic surgeon. On December 31, 2013 Dr. Howell indicated that appellant could
work eight hours per day with restrictions, including sitting for eight hours per day,
walking/standing for three hours, and reaching for eight hours.18 The Board finds that these
work restrictions would fit into the work restrictions of Dr. Howell and allow appellant to
perform the physical duties of the food inspector position offered by the employing
establishment.
Appellant submitted a March 3, 2014 report in which Dr. Snodgrass, an attending
Board-certified family practitioner, indicated that he had subjective complaints of experiencing
pain upon any degree of standing, walking, or climbing. Dr. Snodgrass noted that appellant was
unable to maintain his balance upon slick surfaces and could not walk without slipping.19
However, his opinion does not contain medical rationale in support of his conclusions regarding
appellant’s ability to work. The Board has held that a medical report is of limited probative value
on a medical matter if it contains a conclusion regarding that medical matter which is unsupported
by medical rationale.20 Dr. Snodgrass generally indicated that instability and limited motion of
appellant’s left ankle placed him at risk for additional injury. He did not provide any opinion
explaining how specific findings on physical examination and diagnostic testing supported
limitations which would prevent appellant from working in the food inspector position offered

17

The physical requirements of the permanent job offer included optional sitting/standing for a combined total of
up to 8 hours per day, walking less than 30 minutes, lifting up to five pounds, no squatting, no crawling, no
crouching, no kneeling, very occasional bending/stooping, occasional balancing/climbing stairs for less than
3 minutes at a time, and frequent fine manipulation, simple grasping, and firm hand grasping.
18

Dr. Howell also recommended restrictions of reaching above the shoulders for eight hours per day, twisting for
eight hours, bending/stooping for three hours, operating a motor vehicle at work and to/from work for eight hours,
engaging in repetitive movements of the wrists and elbows for eight hours, pushing/pulling for three hours, lifting
12 pounds for three hours, squatting/kneeling for three hours, and climbing for three hours.
19

In a March 3, 2014 note, Dr. Snodgrass indicated that appellant could not return to work due to left ankle
instability.
20

C.M., Docket No. 14-88 (issued April 18, 2014).

5

by the employing establishment. Dr. Snodgrass only noted that appellant’s complaints were
subjective in nature and he did not provide an objective basis for their existence.21
The record does not reveal that the food inspector position offered by the employing
establishment was temporary in nature.22 Appellant has not alleged that he was not vocationally
capable of performing the food inspector position and the record reveals that he was in fact
vocationally capable of performing the food inspector position as he was working as a meat
inspector for the employing establishment at the time of his December 5, 2011 employment
injury.
The Board finds, therefore, that OWCP has established that the food inspector position
offered by the employing establishment is suitable. As noted above, once OWCP has established
that a particular position is suitable, the employee who refuses or neglects to work after suitable
work has been offered to him has the burden of showing that such refusal to work was justified.23
Appellant did not respond to OWCP’s August 28, 2014 preliminary suitability determination and
the evidence of record does not justify his refusal of the food inspector position.
The Board notes that OWCP properly terminated both appellant’s wage-loss and
schedule award compensation effective October 8, 2014. As noted above, section 8106(c)(2) of
FECA serves as a bar to receipt of further compensation for a period of disability arising from
the accepted employment injury as well as a bar to receipt of schedule award compensation
arising from the accepted employment injury.24
For these reasons, OWCP properly terminated appellant’s wage-loss and schedule award
compensation effective October 8, 2014 because he refused an offer of suitable work.
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that OWCP properly terminated appellant’s entitlement to wage-loss and
schedule award compensation, effective October 8, 2014, because he refused an offer of suitable
work.

21

Moreover, there is no indication in the record that the food inspector position required walking on slippery
floors.
22

If the employing establishment offers a claimant a temporary light-duty assignment and the claimant held a
permanent job at the time of injury, the penalty language of section 8106(c)(2) cannot be applied. See Federal
(FECA) Procedure Manual, supra note 16 at Chapter 2.814.4c(5), 9 (June 2013).
23

See supra note 12.

24

See supra notes 10 and 11.

6

ORDER
IT IS HEREBY ORDERED THAT the September 15, 2015 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: May 25, 2016
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

7

